DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Request for Continued Examination filed on May 31, 2022.
Claims 1, 3-10, 12-13 and 15-23 are pending.
Claims 1, 4, 10, 13 and 19 have been amended.
Claims 14 has been canceled.
Claims 23 has been added.

Allowable Subject Matter
Claims 1, 3-10, 12-13 and 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior arts taken alone or in combination fail to disclose “traversing a single call graph of connected nodes representing control flow relationships amongst each of the methods in the code base to identify a minimum number of test cases, wherein the minimum number of test cases are only those test cases that are implicated by the identified methods having changes in the code base; causing data characterizing the identified minimum number of test cases to be displayed in a graphical user interface; and executing the identified minimum number of test cases; wherein: the single call graph is a directed call graph comprising a plurality of connected nodes; a first subset of the connected nodes are method nodes representing each method in the code base in which unidirectional edges connecting method nodes correspond to invocations by a calling method to a callee method; a second subset of the connected nodes are test case nodes representing each of a plurality of available test cases to test the code base, the test case nodes are each coupled to one or more method nodes, of the first subset, by unidirectional edges that correspond to coverage of the method by the test case corresponding to the connected test case node; the single call graph is traversed from each method node corresponding to the identified methods changed in the code base to identify test cases covering such methods" as recited in the independent claim 1 and similarly in claims 10 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
June 13, 2022

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191